PARIENTE, Judge.
We are compelled to reverse defendant’s habitual offender sentence based on the authority of King v. State, 681 So.2d 1136 (Fla.1996). The trial court did not have the benefit of King when it imposed a habitual offender sentence after finding defendant violated his probation.
Just as in King, the trial court here imposed a guidelines sentence at the time of the original sentencing, declining the state’s request to sentence defendant as a habitual felony offender. After serving the imprisonment portion of his sentence, defendant violated his probation. Because defendant was not originally sentenced as a habitual offender, the trial court could not sentence him as a habitual offender upon revocation of probation. Id. at 1140.
Accordingly, the sentence in this case is vacated and the cause remanded for the trial court to impose a sentence within the guidelines.
GLICKSTEIN and GROSS, JJ., concur.